EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Lee D’Amore (66,325) on 1/13/2022.

The application has been amended as follows: 

	In the Claims –


1. (Currently Amended) A system for obtaining carbon nanotubes (CNT) from carbonaceous matter using solar radiation as energy source comprising:
a) a solar tracking sub-system along of a length of the system or X axis and at altitude or Y axis to provide solar radiation to two zones of a two-zone solar reactor, comprising:
a.1) an upper support providing stability, housing Fresnel lenses that allow the tracking and concentration of incident solar radiation in at least one focal point;
a.2) at least four upper actuators for positioning at least two Fresnel lenses;
a.3) a central actuator 

i) a hydraulic arm actuator, 
ii) a bearing-shaft coupling that receives the hydraulic arm actuator, and 
iii) a lower support of the hydraulic arm actuator[[-]], which serves as a support point to actuate said actuator and which is adhered to said lower support; wherein said upper support comprises
a central structure that supports said central actuator and keeps the center of mass of said upper support;
a control board adhered to said lower support, containing a controller for said central actuator and said photo-detector, in order to automatically or manually control the movement of said upper support along the length of system (X axis) and/or altitude (Y axis) and said at least two Fresnel lenses each independently, based on the information received from the photo-detector, and a base where the solar reactor is coupled in order to be able to rotate together with the upper support structure;
b) a two-zone solar reactor sub-system comprising a two-zone reactor, a carbonaceous matter pyrolysis zone and a carbon nanotube synthesis zone, which may be separated by use of at least one catalyst; and optionally
c) an energy conversion sub-system to convert solar to electrical energy that continuously feeds the controller of said control board with electrical energy, and which comprises a system for solar to electrical energy conversion
2. (Previously Presented) The system of claim 1, WHEREIN said lower support is fixed to the ground or has wheels that allow a movement in depth/width (Z axis).

4. (Previously Presented) The system of claim 1, WHEREIN said radius of the circle of sunlight generated by the concentration of the solar radiation of each of the Fresnel lenses on each solar reactor zone reaches a maximum radius of 20.5 cm.
5. (Currently Amended) The system of claim 1, WHEREIN said system for solar to electrical energy conversion is selected from rechargeable batteries, an electrical connection, a regulating device and photovoltaic cells for transforming light energy into electrical energy.
6. (Currently Amended) The system of claim 1, WHEREIN a ratio of a total height taken from the base in said lower support to the highest point of said upper support, to a total length referred to a distance between the ends of the axes coupled to said bearing-shaft coupling, to a total length of said upper support, to a length of said reactor, to the height of said reactor, to the maximum coupling point of said hydraulic arm with said bearing-shaft coupling is as 1: 1:1: 1:1.
7. — 8. (Cancelled).
9. (Currently Amended) The system of claim 1, WHEREIN a ratio of the length of said carbonaceous matter pyrolysis zone to said carbon nanotube synthesis zone is 2: 1, 1: 1 or 1:2.
10. (Currently Amended) The system of claim 1, WHEREIN said synthesis zone are connected.
synthesis zone are connected by a flow regulator.
12. (Currently Amended) The system of claim 11, WHEREIN said flow regulator is a valve or a flowvalve.
13. (Currently Amended) The system of claim 1, WHEREIN said carbonaceous matter pyrolysis zone and said carbon nanotube synthesis zone are made of a heat conducting material resistant to temperatures greater than 900°C.
14. (Cancelled).
15. (Currently Amended) The system of claim 1, WHEREIN said reactor has an insulator.
16. (Cancelled).
17. (Currently Amended) The system of claim 1, WHEREIN said reactor has a first temperature sensor and a second temperature sensor, said first temperature sensor is located on the outside of the reactor, adjacent to the edge of the sunlight focus which is concentrated by the Fresnel lenses in order to monitor the temperature outside of it, and said second temperature sensor is located in the inner part of each of the carbonaceous matter pyrolysis zone and the carbon nanotube synthesis zone, in order to monitor the temperature inside the carbonaceous matter pyrolysis zone and carbon nanotube synthesis zone.
18.- 20. (Cancelled).
21. (Currently Amended) The system of claim 1, WHEREIN said reactor has a first gate and a second gate for feeding the reactor with carbonaceous raw material including polypropylene, synthesis catalyst.
22. (Currently Amended) The system of claim 21, WHEREIN said first gate and second gate are located at each end of each carbonaceous matter pyrolysis zone and carbon nanotube synthesis zone of the reactor.
23. (Currently amended) The system of claim 22, WHEREIN said first gate and second gate comprise sliding rails for sliding and positioning the mixture of carbonaceous material and optionally the mixture of carbonaceous material and said at least one plastic pyrolysis catalyst, in the carbonaceous material pyrolysis zone.
24. (Currently amended) The system of claim 21, WHEREIN said at least one plastic pyrolysis catalyst and at least one carbon nanotube synthesis catalyst is mixed with a support 
25. (Currently amended) The system of claim 24, WHEREIN said support 
26. (Cancelled).
27. (Currently Amended) The system of claim 23, WHEREIN said at least one plastic pyrolysis catalyst is a catalyst based on aluminum oxides, silicon oxides, mixtures in aluminosilicates, optionally with the presence of alkali and alkaline earth metals.
28. (Previously Presented) The system of claim 21, WHEREIN said at least one carbon nanotube synthesis catalyst is a catalyst based on nickel, cobalt, iron, aluminum and zeolite, or combinations thereof.
29. -34. (Cancelled).
 pyrolysis zone and said nanotube synthesis zone has pressure sensors.
36. (Cancelled).
37. (Previously Presented) The system of claim 1, further comprising a vacuum system that allows the evacuation of the air which is located inside the two-zone solar reactor.
38. (Cancelled).
39. (Currently Amended) The system of claim 1, further comprising an inlet for entering an inert gas into the reactor to help the transportation of the carbonaceous gases generated in the carbonaceous material pyrolysis zone to the synthesis zone and generate a protective environment favorable to the reactions in the carbon nanotube synthesis catalyst.
40. (Cancelled).
41. (Currently Amended) The system of claim 1, WHEREIN the carbonaceous matter pyrolysis zone and the synthesis zone comprises a sealant resistant to high temperatures and preventing gas permeation produced in pyrolysis outwards.
42. (Currently Amended) A method for producing carbon nanotubes (CNT) from carbonaceous matter and using solar radiation as an energy source characterized by comprising:
a) placing a solar reactor on a lower support medium supported on a base medium and anchored through fastening bolts to said base medium,
b) placing carbonaceous raw matter including polypropylene, high density polyethylene or mixtures of both and at least one plastic pyrolysis catalyst in a carbonaceous matter pyrolysis zone and a carbon nanotube synthesis catalyst including a catalyst based on nickel, cobalt, iron and a combination of two or more thereof, a carbon nanotube synthesis zone of the reactor by entering through a first gate and a second gate of the solar reactor and by sliding rails,
c) controlling temperature and pressure in the carbonaceous matter pyrolysis zone and the carbon nanotube synthesis zone,
d) activating a an upper support medium in the direction of the largest solar radiation,
e) actuating the actuator mediums for positioning the Fresnel lenses so that the focus of concentrated light is positioned on the carbonaceous matter pyrolysis zone and the carbon nanotube[[s]] synthesis zone,
f) preheating the carbonaceous matter pyrolysis zone and the carbon nanotubes production zone of the reactor from room temperature to a reaction temperature in the range of from 500 to 800°C in the carbonaceous matter pyrolysis zone and in the carbon nanotube[[s]] synthesis zone.
43. (Currently Amended) The method of claim 42, WHEREIN before stage a), stage a’ is performed which comprises preparing the solar reactor to ensure cleanliness of the carbonaceous matter pyrolysis zone and the carbon nanotube synthesis zone.
44. (Currently Amended) The method of claim 42, WHEREIN after stage b), stage b' is performed which comprises setting the solar reactor by emptying inside it or by making vacuum and allowing inert gases to enter inside.
45. -46. (Cancelled).
47. (Currently Amended) The method of claim [[42]]43, WHEREIN a’ is carried out with an organic solvent, a mechanical-abrasive medium or a combination of both.
48.- 49. (Cancelled).

51. - 53. (Cancelled).
54. (Currently Amended) The system of claim 23, WHEREIN said rails [[is]] are made of a heat conducting material that resists temperatures above 1400°C.
55. (Previously Presented) The system of claim 54, WHEREIN said heat conducting material is stainless steel.
56. (Currently Amended) The system of claim 23, WHEREIN said rails enter[[s]] directly into each zone of the reactor or through an arm support that allows an operator to move away from the incident radiation on the reactor.
57. (Previously Presented) The method of claim 42, WHEREIN the carbonaceous matter is plastic waste comprising polypropylene, high density polypropylene or mixture of both.

















DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 12/8/2021 has been received and will be entered.
Claim(s) 1-6, 9-13, 15, 17, 21-25, 27-28, 35, 37, 39, 41-44, 47, 50, and 54-57 is/are pending.
Claim(s) 1, 2, 3, 4, 5, 6, 9, 10, 13, 23, 27, 37, 39, 41, 42, 43, 44, 50, 54, 56, and 57 is/are currently amended.
Claim(s) 7-8, 14, 16, 18-19, 26, 29-34, 36, 38, 40, 45-46, 48-49, and 51-53 is/are acknowledged as cancelled.




Response to Arguments
Claim Rejections – 35 U.S.C. §112
112(a)
	
I. With respect to the rejection of Claim 1, 2, 3, 4,  5, 6, 9,  11, 13, 15, 23, 24, 39, 41, 42, 53 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, as understood, the Remarks rely on amendments. (Remarks of 12/8/2021 at 13). This is persuasive, in view of the Examiner’s Amendment above. The rejection is WITHDRAWN. 

112(b)

I. With respect to the rejection of Claims 1-6, 9-13, 15, 17, 21-25, 27-28, 35, 37, 39, 41-44, 47, and 50-57  are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, as understood, the Remarks rely on amendments. (Remarks of 12/8/2021 at 13). This is persuasive, in view of the Examiner’s Amendment above. The rejection is WITHDRAWN.

Allowable Subject Matter
I. Claims 1-6, 9-13, 15, 17, 21-25, 27-28, 35, 37, 39, 41-44, 47, 50, and 54-57 are  allowed.

	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736